DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 10/25/2021.
Status of Rejections
The objections to the claims are withdrawn in view of applicant’s amendments.
The rejection(s) of claim(s) 2-3 is/are obviated by applicant’s cancellation. 
All previous rejections are maintained.
Claims 1, 4-6 and 15-17 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a substrate supporting the light absorbing layer" in line 2.  The limitation of “a substrate” on which the light absorbing layer is disposed is previously introduced in claim 1, lines 3-4. It is therefore unclear whether the recitation of claim 6 is introducing a new limitation or referring to the previous limitation.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (U.S. 2015/0259810), hereinafter Lewis, in view of Subramanian et al. (U.S. 2018/0244534), hereinafter Subramanian.
Regarding claim 1, Lewis teaches a photoelectrode for hydrogen generation in solar water splitting (see e.g. Fig. 3A, cathode 74 at which hydrogen reaction, “second reaction”, occurs; Paragraph 0041, lines 4-7, and Paragraph 0057, lines 3-9), comprising a substrate and a light absorbing layer disposed on the substrate (see e.g. Paragraph 0033, lines 12-16, and Paragraph 0030, lines 1-7, the base of the electrode supporting the catalyst can include a base current collector and a light absorbing semiconductor when used in a solar fuels generator), the light absorbing layer comprising a chalcopyrite compound including copper (see e.g. Fig. 3A, cathode light absorber 78 which may comprise Copper Indium Gallium Selenide, Paragraph 0045, lines 1-4 and 18-19; which is an exemplary form of a chalcopyrite compound as described in paragraph 0043 of the instant specification); and a hydrogen generation catalyst comprising copper sulfide (see e.g. Fig. 3A, reduction catalyst layer 88 which may be copper sulfide; Paragraph 0050, lines 1-4, and Paragraph 0021) which is in 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 
Lewis does not explicitly teach the copper in the chalcopyrite compound and the copper in the catalyst being derived from a metal paste comprising a copper precursor applied to the substrate. 
MPEP § 2113 states that “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) “
Lewis teaches the catalyst layer comprising copper sulfide (see e.g. Fig. 3A, reduction catalyst layer 88 which may be copper sulfide; Paragraph 0050, lines 1-4, and Paragraph 0021) and the chalcopyrite compound of the light absorbing layer comprising copper indium gallium sulfide (see e.g. Fig. 3A, cathode light absorber 78 which may comprise Copper Indium Gallium Selenide, Paragraph 0045, lines 1-4 and 18-19), resulting in the same structure of a copper containing catalyst formed on a copper 
MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 
Furthermore, KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the light absorber and catalyst layer of Lewis to specifically comprise the copper sulfide and the copper indium gallium sulfide, resulting in the same structure as that of the claimed product-by-process, as one of a finite combination of suitable catalyst materials and absorber materials taught by Lewis with a reasonable expectation of success.
Lewis does not explicitly teach the copper sulfide being CuxS (whereby 0<x<=2), but does teach the metal (copper) sulfide is in the form CuxSy, where x and y are from 1 to 4 (see e.g. Paragraph 0022). 
Subramanian teaches chalcogenide materials which can be used in catalysis and energy conversion (see e.g. Paragraph 0065, lines 1-3), including in particular CuS (see e.g. Paragraph 0065, lines 17-20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper sulfide catalyst of Lewis to comprise CuS as taught by Subramanian as one of a finite number of copper sulfide forms comprised by the formula of Lewis with a reasonable expectation of success as a catalyst. 
Regarding claim 4, Lewis in view of Subramanian teaches the chalcopyrite compound comprising an inorganic compound having a chalcopyrite crystal structure composed of elements of I-III-VI groups (see e.g. Lewis Paragraph 0045, lines 18-19, copper indium gallium selenide which fits the I-III-VI structure as described in paragraph 0042 of the instant specification).
Regarding claim 5, Lewis in view of Subramanian teaches the inorganic compound comprising copper indium gallium selenide (see e.g. Lewis Paragraph 0045, lines 18-19).
Regarding claim 6, Lewis in view of Subramanian teaches the photoelectrode further comprising a substrate supporting the light absorbing layer (see e.g. Lewis Paragraph 0033, lines 12-16, and Paragraph 0030, lines 1-7, the base of the electrode supporting the catalyst can include a base current collector and the light absorbing semiconductor when used in a solar fuels generator), and the substrate comprising a metal foil (see e.g. Lewis Paragraph 0030, lines 1-2).
Regarding claim 15, Lewis in view of Subramanian does not explicitly teach the photoelectrode having a Faraday efficiency of about 100% over three hours. This 
MPEP § 2112.01 states “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 16, Lewis in view of Subramanian does not explicitly teach the photoelectrode having a photocurrent density of -9 mA/cm2 to -6 mA/cm2. This limitation, however, is not a structural limitation of the photoelectrode, and is instead a property of the photoelectrode in use. Lewis in view of Subramanian teaches all the limitations of the photoelectrode of claim 1 as state above. Without any additional structural limitations resulting in this claimed property, it is therefore assumed that the photoelectrode of Lewis in view of Subramanian will exhibit this property (see MPEP § 2112.01 as cited above). 
Regarding claim 17, Lewis in view of Subramaniam does not explicitly teach a curve showing about 80% absorption at onset at 350 nm and from about 50% to 70% absorption from 400 nm to 750 nm. This limitation, however, is not a structural limitation of the photoelectrode, and is instead a property of the photoelectrode in use. Lewis in view of Subramanian teaches all the limitations of the photoelectrode of claim 1 as state .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 7-8, that Lewis does not teach the catalyst layer having a thickness in a range of 0.1 nm to 10 nm, instead teaching the catalyst comprising nanoparticles with diameters greater than 1 nm and/or less than 10000 nm, without specifying the total layer thicknesses. This is not considered persuasive. Though Lewis teaches that the catalyst may comprise nanoparticles with diameters of 1 to 10000 nm (see e.g. Paragraph 0028), Lewis also teaches the total cathode catalyst layer having a thickness of 1 nm to 10 µm (see e.g. Paragraph 0049, lines 1-3 and 12-14), overlapping the claimed range of the present invention. Further, Lewis teaches the catalyst layer preferably being thin so as not to absorb a high level of incoming light when the cathode is light-facing (see e.g. Paragraph 0049, lines 5-12).
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. 
Applicant also argues, on page 7, that Lewis does not teach the limitation of “the copper in the chalcopyrite compound and the copper in the catalyst [being] derived from a metal paste comprising a copper precursor applied to the substrate” which necessarily 
 Furthermore, though the copper sulfide and CIGS are not explicitly exemplified in combination, they are taught as examples from lists of suitable materials for the catalyst layer (see e.g. Paragraph 0021) and absorber layer (see e.g. Paragraph 0045), respectively. The combination of the copper sulfide catalyst layer and CIGS absorber layer would have therefore been obvious as one of a finite combination of suitable catalyst materials and absorber materials taught by Lewis with a reasonable expectation of success.
suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 
KSR Rationale E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                         

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795